             Case 1:20-mj-00131-AJ Document 1-1 Filed 07/02/20 Page 1 of 54




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 In the Matter of the Application of the United                   TO BE FILED UNDER SEAL
 States Of America for a Search and Seizure
 Warrant for the Premises Known and Described                      Agent Affidavit in Support of
 as 338 East Washington Road, Bradford, New                      Application for Search Warrant
 Hampshire 03221

SOUTHERN DISTRICT OF NEW YORK) ss.:

        Amanda Young, being duly sworn, deposes and says:

I. Introduction

                 A. Affiant

        1.       I have been a Special Agent with the Federal Bureau of Investigation (“FBI”) since

2017. During that time, I have participated in numerous investigations and prosecutions of crimes

against children, including the sexual abuse of minors. I have also participated in the execution of

multiple search warrants.

        2.       I make this Affidavit in support of an application pursuant to Rule 41 of the Federal

Rules of Criminal Procedure for a warrant to search the premises specified below (the “Subject

Premises”) for the purpose of locating GHISLAINE MAXWELL, who is a person to be arrested

pursuant to an arrest warrant issued by a United States Magistrate Judge sitting in the Southern

District of New York. This affidavit is based upon my personal knowledge; my review of

documents and other evidence; and my conversations with other law enforcement personnel.

Because this affidavit is being submitted for the limited purpose of establishing probable cause, it

does not include all the facts that I have learned during the course of my investigation. Where the

contents of documents and the actions, statements, and conversations of others are reported herein,

they are reported in substance and in part, except where otherwise indicated.



                                                   1
2017.08.02
             Case 1:20-mj-00131-AJ Document 1-1 Filed 07/02/20 Page 2 of 54




                 B. The Subject Premises

        3.       The Subject Premises are particularly described as a 156-acre property located at

338 East Washington Road, Bradford, New Hampshire 03221 and containing three separate

structures: a main residence, a guesthouse, and a garage. As detailed further herein, GHISLAINE

MAXWELL, a Target Subject of this investigation, is believed to be currently present within the

Subject Premises. An aerial photograph depicting all three of the structures of the Subject Premises

is included below:




Two photographs of the front of the main residence of the Subject Premises from two different

angles are included below:




                                                 2
2017.08.02
             Case 1:20-mj-00131-AJ Document 1-1 Filed 07/02/20 Page 3 of 54




A photograph of the guesthouse of the Subject Premises is included below:


                                              3
2017.08.02
             Case 1:20-mj-00131-AJ Document 1-1 Filed 07/02/20 Page 4 of 54




                 C. The Target Subject and the Subject Offenses

        4.       The Target Subject of this investigation is GHISLAINE MAXWELL.

        5.       On June 29, 2020, a grand jury in the Southern District of New York returned an

indictment charging GHISLAINE MAXWELL with violations of 18 U.S.C. § 371 (conspiracy to

entice minors to travel to engage in illegal sex acts); 18 U.S.C. § 2422 (enticement of a minor to

travel to engage in illegal sex acts); 18 U.S.C. § 371 (conspiracy to transport minors with intent to

engage in criminal sexual activity); 18 U.S.C. § 2423(a) (transportation of a minor with intent to

engage in criminal sexual activity); and 18 U.S.C. § 1623 (perjury) (collectively, the “Subject

Offenses”).      The Indictment charging MAXWELL is attached as Exhibit A hereto (the

“Indictment”).

        6.       Also on June 29, 2020, United States Magistrate Judge Lisa Margaret Smith signed

a warrant for GHISLAINE MAXWELL’s arrest, which is attached as Exhibit B hereto (the “Arrest

                                                 4
2017.08.02
             Case 1:20-mj-00131-AJ Document 1-1 Filed 07/02/20 Page 5 of 54




Warrant”).     Accordingly, I respectfully submit that there is probable cause to believe that

MAXWELL is a “person to be arrested” within the meaning of Federal Rule of Criminal Procedure

41(c)(4).

        7.       For the reasons detailed below, I respectfully submit that there is probable cause to

believe that GHISLAINE MAXWELL will be found within the Subject Premises.

II. Probable Cause

                 A. Probable Cause Regarding the Target Subject’s Commission of the
                 Subject Offenses

        8.       As set forth in paragraph 5 above, a grand jury sitting in the Southern District of

New York has returned an indictment charging the Target Subject with the Subject Offenses.

                 B. Probable Cause Justifying Search of the Subject Premises

        9.       As detailed herein, and notwithstanding the efforts of GHISLAINE MAXWELL

described below to evade detection since the arrest in July 2019 of her co-conspirator, Jeffrey

Epstein, I and other agents have been able to identify a cellphone used by MAXWELL that, as

specified below, is presently located in or around the Subject Premises. In particular, as detailed

herein, a cell-site simulator placed the cellphone used by MAXWELL at the Subject Premises at

approximately 7:36 AM on July 2, 2020, and cell site data similarly confirms that the cellphone

used by MAXWELL has been in the vicinity of the Subject Premises on a regular basis for at

least the last 30 days.

        10.      Based on my participation in the investigation, I know that since the arrest of

GHISLAINE MAXWELL’s co-conspirator, Jeffrey Epstein, in July 2019, MAXWELL has

intentionally sought to evade detection. For example, since that time, MAXWELL has avoided

public appearances, has moved at least twice, has stopped using a cellphone associated with her at

the time of Epstein’s arrest and started using a new cellphone registered simply in the name “G

                                                   5
2017.08.02
             Case 1:20-mj-00131-AJ Document 1-1 Filed 07/02/20 Page 6 of 54




Max,” (described herein as the “Target Cellphone”), has ordered packages from her Amazon

account to be delivered to her under the name of another person, and has intentionally stayed out

of public view. I further know that, since approximately July 2019, MAXWELL has been aware

that she is the subject of an ongoing criminal investigation into her relationship with Epstein and

her role in facilitating his abuse of minor girls.

        11.      Based on my review of Customs and Border Patrol records, I know that

GHISLAINE MAXWELL is a United States citizen and that she most recently entered the United

States in or about June of 2019. There is no record of MAXWELL leaving the United States since

her arrival in June of 2019.

        12.      Based on my review of AT&T records, and as noted above, I have learned that the

cellphone with phone number 978-525-8484 (the “Target Cellphone”) is subscribed in the name

of “G Max,” which appears to be a shortened version of GHISLAINE MAXWELL’s name. The

Target Cellphone is presently active.

        13.      On or about June 30, 2020, United States Magistrate Judge Katharine H. Parker,

signed a warrant for cellphone location information for the Target Cellphone (the “Cell Site

Warrant”), which is attached as Exhibit C, after finding probable cause to believe that GHISLAINE

MAXWELL is presently using the Target Cellphone. Pursuant to the Cell Site Warrant, the FBI

has received GPS location data for the Target Cellphone since approximately 10:15 PM on June

30, 2020 and has also received historical cell site data for the Target Cellphone for the period June

1, 2020 to June 30, 2020. As detailed further below, data obtained pursuant to the Cell Site Warrant

confirms that MAXWELL is presently in the general location of the Subject Premises and has

remained in that area consistently for at least the past 30 days.




                                                     6
2017.08.02
             Case 1:20-mj-00131-AJ Document 1-1 Filed 07/02/20 Page 7 of 54




        14.      On July 1, 2020, United States Magistrate Judge Andrea K. Johnstone signed a

warrant for the use of a cell-site simulator for the Target Cellphone (the “Cell-Site Simulator

Warrant”), which is attached as Exhibit D, after also finding probable cause to believe that

MAXWELL is presently using the Target Cellphone. A copy of the application in support of that

Cell-Site Simulator Warrant, which sets forth in greater detail the probable cause to believe

MAXWELL is using the Target Cellphone, is attached as Exhibit E.

        15.      Pursuant to the Cell-Site Simulator Warrant, the Target Cellphone was found to be

at the Subject Premises on July 2, 2020 at approximately 7:36 AM.

        16.      I know from my review of AT&T records and my conversations with other law

enforcement agents that the GPS location and cell site data collected pursuant to the Cell Site

Warrant revealed the following:

                    a. GPS location data, also known as precision location information, provides

relatively precise location information about a cellphone, which a provider can typically collect

either via GPS tracking technology built into the phone or by triangulating the device’s signal as

received by the provider’s nearby cell towers. Cell site data, by contrast, reflects only the cell

tower and sector thereof utilized in routing any communication to and from the cellphone, as well

as the approximate range of the cellphone from the tower during the communication (sometimes

referred to as “per-call measurement” (“PCM”) or “round-trip time” (“RTT”) data). Because cell

towers are often a half-mile or more apart, even in urban areas, and can be ten or more miles apart

in rural areas, cell site data is helpful but typically less precise than precision location information.

                    b. Through the Cell Site Warrant, law enforcement was able to obtain cell site

data for the Target Cellphone. While less precise than a cell-site simulator, consistent with the

current location obtained pursuant to the Cell-Site Simulator Warrant as detailed in paragraph 15,


                                                   7
2017.08.02
             Case 1:20-mj-00131-AJ Document 1-1 Filed 07/02/20 Page 8 of 54




above, I am aware that the cell site data for the Target Cellphone reveals that it has been located

in and around Bradford, New Hampshire for at least the past 30 days. More specifically, I am

aware that during that same period, the Target Cellphone has regularly connected with a cell tower

that covers an area that includes the Subject Premises (the “Subject Premises Cell Tower”.)

                    c. Cell site data further indicates that The Target Cellphone has been within

the vicinity of the Subject Premises Cell Tower as recently as within the last approximately 24

hours.

         17.     In addition to the cell-site simulator data, which has confirmed that the Target

Cellphone was at the Subject Premises on the morning of July 2, 2020, and the Cell Site Data

confirming that the Target Cellphone has been in the vicinity of the Subject Premises for at least

the past 30 days, I know based on my review of property records and my conversations with other

law enforcement agents the following:

                    a.   Although there are multiple residences, including the Subject Premises,

within the vicinity of the Subject Premises Cell Tower, with the exception of the Subject Premises,

all of the other residences in that area are owned in the names of individuals or in the names of

identified family trusts. By contrast, the Subject Premises is the only property within the vicinity

of the Subject Premises Cell Tower that is owned by an entity. In particular, the Subject Premises

is owned by an entity called Granite Realty LLC, a name seemingly designed to obscure the true

identity of its owner.

                    b. On or about December 13, 2019, Granite Realty LLC purchased the Subject

Premises for $1,070,000 in an all cash sale.

         18.     Based on the above, I respectfully submit that there is probable cause to believe

that GHISLAINE MAXWELL is currently located within the Subject Premises. In particular,


                                                  8
2017.08.02
             Case 1:20-mj-00131-AJ Document 1-1 Filed 07/02/20 Page 9 of 54




the fact that the cell-site simulator confirmed the Target Cellphone was located in the Subject

Premises at approximately 7:36 AM this morning and that cell site data confirmed that the

Target Cellphone has been located in the vicinity of the Subject Premises on a regular basis for

the past 30 days, makes it likely that MAXWELL is currently in the Subject Premises with her

phone. Moreover, although there are multiple residences located within the range of the Subject

Premises Cell Tower, the Subject Premises is the only residence located within that area that is

owned in the name of an anonymous entity, which is consistent with MAXWELL’s extensive

efforts, described above, to remain anonymous after the arrest of her co-conspirator, Jeffrey

Epstein.

III. Conclusion and Ancillary Provisions

        19.      Based on the foregoing, I respectfully submit that there is probable cause to believe

that GHISLAINE MAXWELL is a person to be arrested for the Subject Offenses and that she is

currently located at the Subject Premises. I therefore respectfully request the court to issue a

warrant to search for the individual specified in Attachment A to this affidavit and to the Search

and Seizure Warrant.

                                             Respectfully submitted,

                                             __/s/Amanda Young_________________
                                             Amanda Young
                                             Special Agent
                                             Federal Bureau of Investigation

       The affiant appeared before me by telephonic conference on this date pursuant to Fed. R.
Crim. P. 4.1 and affirmed under oath the content of this affidavit and application.



Honorable Andrea K. Johnstone
United States Magistrate Judge
District of New Hampshire
Dated: Jul 2, 2020

                                                   9
2017.08.02
             Case 1:20-mj-00131-AJ Document 1-1 Filed 07/02/20 Page 10 of 54




                                      ATTACHMENT A

I. Premises to be Searched—Subject Premises

       The Subject Premises are particularly described as a 156-acre property located at 338 East
Washington Road, Bradford, New Hampshire 03221 and containing three separate structures: a
main residence, a guesthouse, and a garage. As detailed further herein, GHISLAINE MAXWELL,
a Target Subject of this investigation, is believed to be currently present inside the Subject
Premises. An aerial photograph depicting all three of the structures of the Subject Premises is
included below:




2017.08.02
             Case 1:20-mj-00131-AJ Document 1-1 Filed 07/02/20 Page 11 of 54




Two photographs of the front of the main residence of the Subject Premises from two different
angles are included below:




                                             2
2017.08.02
             Case 1:20-mj-00131-AJ Document 1-1 Filed 07/02/20 Page 12 of 54




A photograph of the guesthouse of the Subject Premises is included below:




II. Person to Be Seized

        This warrant authorizes executing agents to search the Subject Premises for GHISLAINE
MAXWELL, who is a person to be arrested for violations of 18 U.S.C. § 371 (conspiracy to entice
minors to travel to engage in illegal sex acts); 18 U.S.C. § 2422 (enticement of a minor to travel
to engage in illegal sex acts); 18 U.S.C. § 371 (conspiracy to transport minors with intent to engage
in criminal sexual activity); 18 U.S.C. § 2423(a) (transportation of a minor with intent to engage
in criminal sexual activity); and 18 U.S.C. § 1623 (perjury).




                                                 3
2017.08.02
Case 1:20-mj-00131-AJ Document 1-1 Filed 07/02/20 Page 13 of 54




          EXHIBIT A
Case 1:20-mj-00131-AJ Document 1-1 Filed 07/02/20 Page 14 of 54




                                    20 Cr. 330
Case 1:20-mj-00131-AJ Document 1-1 Filed 07/02/20 Page 15 of 54
Case 1:20-mj-00131-AJ Document 1-1 Filed 07/02/20 Page 16 of 54
Case 1:20-mj-00131-AJ Document 1-1 Filed 07/02/20 Page 17 of 54
Case 1:20-mj-00131-AJ Document 1-1 Filed 07/02/20 Page 18 of 54
Case 1:20-mj-00131-AJ Document 1-1 Filed 07/02/20 Page 19 of 54
Case 1:20-mj-00131-AJ Document 1-1 Filed 07/02/20 Page 20 of 54
Case 1:20-mj-00131-AJ Document 1-1 Filed 07/02/20 Page 21 of 54
Case 1:20-mj-00131-AJ Document 1-1 Filed 07/02/20 Page 22 of 54
Case 1:20-mj-00131-AJ Document 1-1 Filed 07/02/20 Page 23 of 54
Case 1:20-mj-00131-AJ Document 1-1 Filed 07/02/20 Page 24 of 54
Case 1:20-mj-00131-AJ Document 1-1 Filed 07/02/20 Page 25 of 54
Case 1:20-mj-00131-AJ Document 1-1 Filed 07/02/20 Page 26 of 54
Case 1:20-mj-00131-AJ Document 1-1 Filed 07/02/20 Page 27 of 54
Case 1:20-mj-00131-AJ Document 1-1 Filed 07/02/20 Page 28 of 54
Case 1:20-mj-00131-AJ Document 1-1 Filed 07/02/20 Page 29 of 54
Case 1:20-mj-00131-AJ Document 1-1 Filed 07/02/20 Page 30 of 54
Case 1:20-mj-00131-AJ Document 1-1 Filed 07/02/20 Page 31 of 54
Case 1:20-mj-00131-AJ Document 1-1 Filed 07/02/20 Page 32 of 54




          EXHIBIT B
                        Case 1:20-mj-00131-AJ Document 1-1 Filed 07/02/20 Page 33 of 54
Mod AO 442 (09/13) Arrest Warrant    AUSA Name & Telno: Alison Moe, 212-637-2225


                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                  Southern District of New York

                  United States of America
                             v.                                    )          20 CR 330
                                                                   )        Case No.
                                                                   )
                                                                   )
                                                                   )
                       Ghislaine Maxwell
                                                                   )
                            Defendant


                                                        ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)     Ghislaine Maxwell                                                                                   ,
who is accused of an offense or violation based on the following document filed with the court:

✔ Indictment
’                        ’ Superseding Indictment         ’ Information        ’ Superseding Information             ’ Complaint
’ Probation Violation Petition             ’ Supervised Release Violation Petition       ’ Violation Notice          ’ Order of the Court

This offense is briefly described as follows:
  Title 18, United States Code, Section 371 (conspiracy to entice minors)
  Title 18, United States Code, Sections 2422 and 2 (enticement of a minor)
  Title 18, United States Code, Section 371 (conspiracy to transport minors)
  Title 18, United States Code, Sections 2423(a) and 2 (transportation of a minor)
  Title 18, United States Code, Section 1623 (perjury)




Date:         06/29/2020
                                                                                          Issuing officer’s signature

City and state:       White Plains, NY                                      Hon. Lisa Margaret Smith, U.S. Magistrate Judge
                                                                                            Printed name and title


                                                                 Return

           This warrant was received on (date)                         , and the person was arrested on (date)
at (city and state)                                          .

Date:
                                                                                         Arresting officer’s signature



                                                                                            Printed name and title
Case 1:20-mj-00131-AJ Document 1-1 Filed 07/02/20 Page 34 of 54




          EXHIBIT C
             Case 1:20-mj-00131-AJ Document 1-1 Filed 07/02/20 Page 35 of 54

                                                                              Original

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 In re: Second Warrant and Order For
 Prospective and Historical Location                                            SECOND
 Information     and     Pen    Register                             WARRANT AND ORDER
 Information for the Cellphone Assigned
 Call Number 978-525-8484, USAO
 Reference No. 2018R01618                                                 _____ Mag. _________

                                  Second Warrant and Order
                for Cellphone Location Information and Pen Register Information
                               and for Sealing and Non-Disclosure

TO:      AT&T (“Service Provider”), and any subsequent provider of service to the Target
         Cellphone specified below (“Subsequent Service Provider”)

         Federal Bureau of Investigation (“Investigative Agency”)

         Upon the Application and Agent Affidavit submitted by the Government in this matter:

I. Findings

         The Court hereby finds:

         1. The Target Cellphone (the “Target Cellphone”) that is the subject of this Order is

assigned call number 978-525-8484, is subscribed to in the name of “G Max” (the “Subscriber”),

and is currently serviced by the Service Provider.

         2. Pursuant to 18 U.S.C. § 2703(c)(1)(A) and the applicable provisions of Rule 41 of the

Federal Rules of Criminal Procedure, the Government’s application sets forth probable cause to

believe that the prospective and historical location information for the Target Cellphone will reveal

the location of a person to be arrested for suspected violations of 18 U.S.C. §§ 371, 2422, 2423(a),

and 1623 (“the Subject Offenses”).

         3. Pursuant to 18 U.S.C. § 2703(d), the Government’s application also sets forth specific

and articulable facts showing that there are reasonable grounds to believe that the toll records for

the Target Cellphone are relevant and material to an ongoing criminal investigation.


2019.07.24
             Case 1:20-mj-00131-AJ Document 1-1 Filed 07/02/20 Page 36 of 54




         4. Pursuant to 18 U.S.C. § 3123(b)(1), the Government has certified that the pen register

information for the Target Cellphone is relevant to an ongoing investigation by the Investigating

Agency of GHISLAINE MAXWELL and others unknown in connection with suspected violations

of the Subject Offenses.

         5. Pursuant to 18 U.S.C. § 2705(b), there is reason to believe that notification of the

existence of this Warrant and Order will result in flight from prosecution, and/or intimidation of

potential witnesses, or otherwise will seriously jeopardize an ongoing investigation.

         NOW, THEREFORE, pursuant to Fed. R. Crim. P. 41, 18 U.S.C. §§ 3121 et seq., 18 U.S.C.

§§ 2701 et seq., and 18 U.S.C. § 3103a, IT IS HEREBY ORDERED:

II. Order to Service Provider

         6. Service Provider. This Order shall apply to the Service Provider specified above, and

to any subsequent provider of service to the Target Cellphone without need for further Order of

this Court.

         7. Prospective Location Information. The Service Provider shall provide to the

Investigating Agency on a prospective basis, for a period of 45 days from the date of this Order,

information concerning the location of the Target Cellphone (“Prospective Location

Information”), including all available:

                 a. precision location information, including GPS data, E-911 Phase II data, and

latitude-longitude data; and

                 b. cell site data, including any data reflecting (a) the cell towers and sectors thereof

utilized in routing any phone, text, or data communication to or from the Target Cellphone, and

(b) the approximate range of the target phone from the cell towers during the communication

(including per-call measurement (“PCM”) or round-trip time (“RTT”) data);

                                                    2
2019.07.24
             Case 1:20-mj-00131-AJ Document 1-1 Filed 07/02/20 Page 37 of 54




         8. Historical Location Information and Toll Records. The Service Provider shall

provide to the Investigating Agency all available historical cell site location information reflecting

the cell towers and sectors thereof utilized in routing any phone, text, or data communication to or

from the Target Cellphone, and the approximate range of the target phone from the cell towers

during the communication (PCM/RTT data), for the period from June 1, 2020 through the present,

as well as all available toll records (including call detail, SMS detail, or data session detail records)

for the communications.

         9. Pen register with caller identification and/or trap and trace device. The Service

Provider shall provide to the Investigating Agency, for a period of 45 days from the date of this

order, all dialing, routing, addressing, or signaling information associated with each voice, text, or

data communication transmitted to or from the Target Cellphone, including but not limited to:

                 a. any unique identifiers associated with the phone, including ESN, MEIN,

MSISDN, IMSI, IMEI, SIM, MIN, or MAC address;

                 b. source and destination telephone numbers and/or Internet protocol (“IP”)

addresses;1

                 c. date, time, and duration of the communication; and

                 d. cell-site information as specified above.




1
  The Service Provider is not required to provide post-cut-through dialed digits (“PCTDD”), or
digits that are dialed after a telephone call from the Target Phone has been connected. If possible,
the Service Provider will forward only pre-cut-through-dialed digits to the Investigative Agency.
However, if the Service Provider’s technical capabilities require it to forward all dialed digits,
including PCTDD, to the Investigative Agency, the Investigative Agency will only decode and
forward to the agents assigned to the investigation, the numbers that are dialed before the call is
cut through.
                                                   3
2019.07.24
             Case 1:20-mj-00131-AJ Document 1-1 Filed 07/02/20 Page 38 of 54




         10. Technical Assistance. The Service Provider shall furnish the Investigating Agency all

information, facilities, and technical assistance necessary to accomplish the disclosure of all of the

foregoing information relating to the Target Cellphone unobtrusively and with the minimum

interference to the service presently provided to the Subscriber.

         11. Non-Disclosure to Subscriber. The Service Provider, including its affiliates, officers,

employees, and agents, shall not disclose the existence of this Warrant and Order, or the underlying

investigation, to the Subscriber or any other person, for a period of one year from the date of this

Warrant and Order, subject to extension upon application to the Court, if necessary.




                                                  4
2019.07.24
             Case 1:20-mj-00131-AJ Document 1-1 Filed 07/02/20 Page 39 of 54




III. Additional Provisions

         12. Compensation for Costs. The Investigating Agency shall compensate the Service

Provider for reasonable expenses incurred in complying with the Warrant and this Order.

         13. Sealing. This Warrant and Order, and the supporting Application and Agent Affidavit,

shall be sealed until otherwise ordered by the Court, except that the Government may without

further order of this Court: serve this Warrant and Order on the Service Provider; provide copies

of the Warrant and Order or the supporting Application and Agent Affidavit as need be to

personnel assisting the Government in the investigation and prosecution of this matter; and

disclose these materials as necessary to comply with discovery and disclosure obligations in any

prosecutions related to this matter.

Dated: New York, New York

         ____________________
           6/30/2020                   ________________
                                           10:08 a.m.
            Date Issued                   Time Issued


                                                 ______________________________________
                                                 UNITED STATES MAGISTRATE JUDGE
                                                 Southern District of New York




                                                5
2019.07.24
Case 1:20-mj-00131-AJ Document 1-1 Filed 07/02/20 Page 40 of 54




          EXHIBIT D
        Case 1:20-mj-00131-AJ Document 1-1 Filed 07/02/20 Page 41 of 54




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW HAMPSHIRE

 IN THE MATTER OF THE USE OF A CELL-
                                                   Case No. 1:20-
 SITE SIMULATOR TO LOCATE THE
 CELLULAR DEVICE ASSIGNED CALL
                                                   Filed Under Seal – Level II
 NUMBER 978-525-8484

                      WARRANT AND ORDER OF AUTHORIZATION

TO: Special Agents of the Federal Bureau of Investigation and Other Authorized
Personnel

I.     Findings

       The Court hereby finds:

       1.      Upon an affidavit of Special Agent Amanda Young of the Federal Bureau of

Investigation (“Affidavit”) and pursuant to Federal Rule of Criminal Procedure 41, there is

probable cause to believe that violations of 18 U.S.C. §§ 371, 2422, 2423(a), and 1623 (“Subject

Offenses”) have been committed, are being committed, and will be committed by GHISLAINE

MAXWELL (“Target Subject”), and that the Target Subject uses a cellular device assigned call

number 978-525-8484, the (“Target Cellular Device”), which is described in Attachment A.

Further, there is probable cause to believe that GHISLAINE MAXWELL has violated 18 U.S.C.

§§ 371, 2422, 2423(a), and 1623. MAXWELL was charged with these crimes on June 29, 2020

and is the subject of an arrest warrant issued on June 29, 2020. There is also probable cause to

believe that the Target Cellular Device’s location will assist law enforcement in arresting

MAXWELL, who is a “person to be arrested” within the meaning of Federal Rule of Criminal

Procedure 41(c)(4).

       2.      Pursuant to 18 U.S.C. § 3123(b)(1), the Government has certified that the pen

register information for the Target Cellular Device is relevant to an ongoing investigation by the
         Case 1:20-mj-00131-AJ Document 1-1 Filed 07/02/20 Page 42 of 54




Investigating Agency of the Target Subjects and others unknown in connection with suspected

violations of the Subject Offenses.

       NOW, THEREFORE, pursuant to Fed. R. Crim. P. 41, 18 U.S.C. §§ 3121 et seq., and 18

U.S.C. § 3103a, IT IS HEREBY ORDERED:

II.    Warrant and Order of Authorization

       3.       Warrant. Law enforcement agents and other authorized law enforcement officials

are hereby authorized to employ an electronic investigative technique, which is described in

Attachment B, to the determine the location of the Target Cellular Device, which is described in

Attachment A.

       4.       Data Collection and Retention. In the course of employing the technique, law

enforcement agents and other authorized law enforcement officials (a) must make reasonable

efforts to limit interference with cellular devices other than the Target Cellular Device, (b) must

promptly delete information collected from cellular devices other than the Target Cellular Device

once the Target Cellular Device is located, and (c) are prohibited from using data acquired beyond

that necessary to locate the Target Cellular Device, absent further order of the Court.

       5.       Delayed Notice. Pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal

Procedure 41(f)(3), the Court authorizes the officer executing the warrant to delay in notice until

30 days from the end of the period of authorized surveillance. This delay is justified because there

is reasonable cause to believe that providing immediate notification of the warrant may have an

adverse result, as defined in 18 U.S.C. § 2705. Providing immediate notice to the subscriber or

user of the Target Cellular Device would seriously jeopardize the ongoing investigation, as such a

disclosure would give that person an opportunity to destroy evidence, change patterns of behavior,
          Case 1:20-mj-00131-AJ Document 1-1 Filed 07/02/20 Page 43 of 54




and flee from prosecution. See 18 U.S.C. § 3103a(b)(1). There is reasonable necessity for the use

of the technique described above, for the reasons set forth above. See 18 U.S.C. § 3103a(b)(2).

         6.    Time of Execution.      The Court authorizes execution of this Warrant at any time

of day or night, owing to the potential need to locate the Target Cellular Device outside of daytime

hours.

         7.    Sealing. This Warrant and Order, and the supporting Agent Affidavit, shall be

sealed until further order of the Court, except that the Government may without further order of

this Court: provide copies of the Warrant and Order or the supporting Application and Agent

Affidavit as need be to personnel assisting the Government in the investigation and prosecution of

this matter; and disclose these materials as necessary to comply with discovery and disclosure

obligations in any prosecutions related to this matter.




Honorable Andrea K. Johnstone
United States Magistrate Judge
District of New Hampshire
Concord, NH

Dated: July 1, 2020                           Time:   1:30 PM, Jul 1, 2020
        Case 1:20-mj-00131-AJ Document 1-1 Filed 07/02/20 Page 44 of 54




                                     ATTACHMENT A

       This warrant authorizes the use of the electronic investigative technique described in

Attachment B to identify the location of the cellular device assigned phone number 978-525-8484,

whose wireless provider is AT&T, and whose listed subscriber is “G Max.”
         Case 1:20-mj-00131-AJ Document 1-1 Filed 07/02/20 Page 45 of 54




                                          ATTACHMENT B

       Pursuant to an investigation of GHISLAINE MAXWELL for a violation of 18 U.S.C.

§§ 371, 2422, 2423(a), and 1623, this Warrant authorizes the officers to whom it is directed to

determine the location of the cellular device identified in Attachment A by collecting and

examining:

   1. radio signals emitted by the target cellular device for the purpose of communicating with

       cellular infrastructure, including towers that route and connect individual communications;

       and

   2. radio signals emitted by the target cellular device in response to radio signals sent to the

       cellular device by the officers;

for a period of thirty days, during all times of day and night. This warrant does not authorize the

interception of any telephone calls, text messages, other electronic communications, and this

warrant prohibits the seizure of any tangible property. The Court finds reasonable necessity for

the use of the technique authorized above. See 18 U.S.C. § 3103a(b)(2).
Case 1:20-mj-00131-AJ Document 1-1 Filed 07/02/20 Page 46 of 54




          EXHIBIT E
         Case 1:20-mj-00131-AJ Document 1-1 Filed 07/02/20 Page 47 of 54




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW HAMPSHIRE

 IN THE MATTER OF THE USE OF A CELL-
                                                       Case No. 1:20-
 SITE SIMULATOR TO LOCATE THE
 CELLULAR DEVICE ASSIGNED CALL
                                                       Filed Under Seal – Level II
 NUMBER 978-525-8484


                             AFFIDAVIT IN SUPPORT OF
                      AN APPLICATION FOR A SEARCH WARRANT

       I, Amanda Young, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.       I make this affidavit in support of an application for a search warrant under Federal

Rule of Criminal Procedure 41 to authorize law enforcement to employ an electronic investigative

technique, which is described in Attachment B, to determine the location of the cellular device

assigned call number 978-525-8484, (the “Target Cellular Device”), which is described in

Attachment A.

       2.       I am a Special Agent with the Federal Bureau of Investigation (“FBI”), and have

been since 2017. I am currently assigned to investigate violations of criminal law relating to the

sexual exploitation of children as part of an FBI Task Force. I have gained expertise in this area

through classroom training and daily work related to these types of investigations. As part of my

responsibilities, I have been involved in the investigation of cases involving sex trafficking,

enticement of minors, and transportation of minors for illegal sex acts, and have participated in the

execution of search warrants involving electronic evidence and cellular devices.

       3.       The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended
         Case 1:20-mj-00131-AJ Document 1-1 Filed 07/02/20 Page 48 of 54




to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

       4.      One purpose of applying for this warrant is to determine with precision the Target

Cellular Device’s location. However, there is reason to believe the Target Cellular Device is

currently located somewhere within this district. On or about June 30, 2020, United States

Magistrate Judge Katharine H. Parker, signed a warrant for cellphone location information for the

Target Cellular Device (the “GPS Warrant”), which is attached as Exhibit A. Pursuant to the GPS

Warrant, the FBI has received GPS location data since approximately 10:15 p.m. on June 30, 2020

and has also historical cell site data for the Target Cellular Device for the period June 1, 2020 to

the present. That data shows that the Target Cellular Device is currently located in the District of

New Hampshire and has been located in the District of New Hampshire for the last 30 days. The

location data has allowed the FBI to identify approximately one square mile in which the Target

Cellular Device is located, but the location data is insufficiently specific to allow the FBI to

identify the particular building in which the Target Cellular Device is currently located. Pursuant

to Rule 41(b)(2), law enforcement may locate the Target Cellular Device outside the district

provided the device is within the district when the warrant is issued.

       5.      Based on the facts set forth herein, there is probable cause to believe that

GHISLAINE MAXWELL has violated 18 U.S.C. § 371 (conspiracy to entice minors to travel to

engage in illegal sex acts); 18 U.S.C. § 2422 (enticement of a minor to travel to engage in illegal

sex acts); 18 U.S.C. § 371 (conspiracy to transport minors with intent to engage in criminal sexual

activity); 18 U.S.C. § 2423(a) (transportation of a minor with intent to engage in criminal sexual

activity); and 18 U.S.C. § 1623 (perjury). Specifically, on June 29, 2020, a grand jury sitting in

the Southern District of New York returned an indictment charging MAXWELL with these crimes,
                                                 2
         Case 1:20-mj-00131-AJ Document 1-1 Filed 07/02/20 Page 49 of 54




which is attached as Exhibit B. That same day, United States Magistrate Judge Lisa Margaret

Smith signed an arrest warrant for MAXWELL, which is attached as Exhibit C.

       6.      There is also probable cause to believe that the Target Cellular Device’s location

will assist law enforcement in arresting MAXWELL, who is a “person to be arrested” within the

meaning of Federal Rule of Criminal Procedure 41(c)(4). In particular, and as detailed below,

there is probable cause to believe that MAXWELL is the primary user of the Target Cellular

Device which remains active. The FBI does not know MAXWELL’s current location and

accordingly requires the information sought in this application in order to locate and arrest

MAXWELL.

        7.     Because collecting the information authorized by this warrant may fall within the

statutory definitions of a “pen register” or a “trap and trace device,” see 18 U.S.C. § 3127(3) &

(4), this warrant is designed to comply with the Pen Register Statute as well as Rule 41. See 18

U.S.C. §§ 3121-3127. This warrant therefore includes all the information required to be included

in a pen register order. See 18 U.S.C. § 3123(b)(1). Consistent with the requirement for a pen

register order, I certify that the information likely to be obtained is relevant to an ongoing criminal

investigation by FBI. See 18 U.S.C §§ 3122(b), 3123(b).

        8.     Consistent with the requirement for a pen register order, I certify that the

information likely to be obtained is relevant to an ongoing criminal investigation by FBI. See 18

U.S.C §§ 3122(b), 3123(b).”

                                       PROBABLE CAUSE

       9.      Based on the following, I respectfully submit there is probable cause to believe that

the Target Cellular Device’s location will assist law enforcement in locating and arresting

MAXWELL pursuant to the arrest warrant described in paragraph 5, above.
                                                  3
         Case 1:20-mj-00131-AJ Document 1-1 Filed 07/02/20 Page 50 of 54




       10.     As set forth in Exhibit A, United States Magistrate Judge Katharine H. Parker found

on June 30, 2020 that there is probable cause to believe that the location of the Target Cellular

Device will reveal the location of GHISLAINE MAXWELL. As set forth in paragraph 4 above,

that same day, the FBI received location information from AT&T revealing that the Target Cellular

Device is currently located in the District of New Hampshire and has been located in the District

of New Hampshire for at least the last 30 days.

       11.     Based on my review of Customs and Border Patrol records, I know that

GHISLAINE MAXWELL is a United States citizen and that she most recently entered the United

States in or about June of 2019. There is no record of MAXWELL leaving the United States since

her arrival in June of 2019.

       12.     Based on my review of court filings, I am aware that GHISLAINE MAXWELL is

represented by counsel in multiple ongoing civil lawsuits in the United States. As recently as in

or about June 2020, attorney Laura Menninger appeared in in the Southern District of New York

for oral argument before United States District Judge Loretta A. Preska on MAXWELL’s behalf.

       13.     Based on my review of AT&T records, I have learned that the Target Cellular

Device is subscribed in the name of “G Max,” which appears to be a shortened version of

GHISLAINE MAXWELL’s name.

       14.     I further know from my review of AT&T records the following:

                   a. The Target Cellular Device has been in contact with a phone subscribed to

in the name of “Laura Menninger,” which I know from my review of court records is the name of

an attorney who currently represents GHISLAINE MAXWELL in civil litigation (the “Laura

Menninger Phone”). The most recent contact between The Target Cellular Device and the Laura

Menninger Phone occurred within the last 30 days.
                                                  4
        Case 1:20-mj-00131-AJ Document 1-1 Filed 07/02/20 Page 51 of 54




                  b. The Target Cellular Device has also been in contact with a phone subscribed

to the business “Haddon, Morgan, & Foreman,” which I know from my review of court records is

the name of a law firm that currently represents GHISLAINE MAXWELL in civil litigation (the

“Haddon, Morgan, & Foreman Phone”). The most recent contact between The Target Cellular

Device and the Haddon, Morgan, & Foreman Phone occurred within the last 30 days.

                  c. The Target Cellular Device has also been in contact with a phone subscribed

to in the name of “Isabel Maxwell,” which I know from my review of a law enforcement database

is the name of GHISLAINE MAXWELL’s sister (the “Isabel Maxwell Phone”). The most recent

contact between The Target Cellular Device and the Isabel Maxwell Phone occurred in or about

May 2020.

                  d. The Target Cellular Device has also been in contact with a phone subscribed

to in the name of “Scott Borgerson,” which I know from my review of bank records and Amazon

records is the name of an individual with whom GHISLAINE MAXWELL shares a joint bank

account and to whom MAXWELL’s Amazon account has sent multiple packages within

approximately the last year (the “Scott Borgerson Phone”). The most recent contact between The

Target Cellular Device and the Scott Borgerson Phone occurred in or about March 2020.

       15.    Accordingly, I respectfully submit that there is probable cause to believe that the

location of the Target Cellular Device will reveal the location of GHISLAINE MAXWELL.

                                 MANNER OF EXECUTION

       16.    In my training and experience, I have learned that cellular phones and other cellular

devices communicate wirelessly across a network of cellular infrastructure, including towers that

route and connect individual communications. When sending or receiving a communication, a



                                                5
         Case 1:20-mj-00131-AJ Document 1-1 Filed 07/02/20 Page 52 of 54




cellular device broadcasts certain signals to the cellular tower that is routing its communication.

These signals include a cellular device’s unique identifiers.

       17.     To facilitate execution of this warrant to determine the location of the Target

Cellular Device, law enforcement may use an investigative device or devices capable of

broadcasting signals that will be received by the Target Cellular Device or receiving signals from

nearby cellular devices, including the Target Cellular Device. Such a device may function in

some respects like a cellular tower, except that it will not be connected to the cellular network and

cannot be used by a cell phone to communicate with others. The device may send a signal to the

Target Cellular Device and nearby cellular devices and thereby prompt them to send signals that

include the unique identifier of the device. Law enforcement may monitor the signals broadcast

by the Target Cellular Device for non-content signal information and use that information to

determine the Target Cellular Device’s location, even if it is located inside a house, apartment, or

other building.    The device will not intercept the contents of the Target Cellular Device’s

communications, such as telephone calls, text messages, and other electronic communications.

Further, the device will not collect any other data stored on the Target Cellular Device, including

e-mails, text messages, contact lists, images, or Global Positioning System (GPS) data.

       18.     The investigative device may interrupt cellular service of phones or other cellular

devices within its immediate vicinity. Any service disruption to non-target devices will be brief

and temporary, and all operations will attempt to limit the interference with such devices. In order

to connect with the Target Cellular Device, the device may briefly exchange signals with all phones

or other cellular devices in its vicinity to determine whether those devices’ unique identifiers match

the identifiers of the Target Cellular Device. These signals may include cell phone identifiers.

The device will not complete a connection with cellular devices determined not to be the Target
                                                  6
          Case 1:20-mj-00131-AJ Document 1-1 Filed 07/02/20 Page 53 of 54




Cellular Device, and law enforcement will limit collection of information from devices other than

the Target Cellular Device. To the extent that any information from a cellular device other than

the Target Cellular Device is collected by the law enforcement device, law enforcement will delete

that information, and law enforcement will make no investigative use of it absent further order of

the court, other than distinguishing the Target Cellular Device from all other cellular devices.

                                AUTHORIZATION REQUEST

         19.   Based on the foregoing, I request that the Court issue the proposed search warrant,

pursuant to Federal Rule of Criminal Procedure 41. The proposed warrant also will function as a

pen register order under 18 U.S.C. § 3123.

         20.   I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal

Procedure 41(f)(3), that the Court authorize the officer executing the warrant to delay notice until

30 days from the end of the period of authorized surveillance. This delay is justified because

there is reasonable cause to believe that providing immediate notification of the warrant may have

an adverse result, as defined in 18 U.S.C. § 2705. Providing immediate notice to the subscriber

or user of the Target Cellular Device would seriously jeopardize the ongoing investigation, as such

a disclosure would give that person an opportunity to destroy evidence, change patterns of

behavior, and flee from prosecution. See 18 U.S.C. § 3103a(b)(1). There is reasonable necessity

for the use of the technique described above, for the reasons set forth above. See 18 U.S.C. §

3103a(b)(2).

         21.   I further request that the Court authorize execution of the warrant at any time of

day or night, owing to the potential need to locate the Target Cellular Device outside of daytime

hours.



                                                 7
         Case 1:20-mj-00131-AJ Document 1-1 Filed 07/02/20 Page 54 of 54




       22.     I further request that the Court order that all papers in support of this application,

including the affidavit and search warrant, be sealed until further order of the Court. These

documents discuss an ongoing criminal investigation that is neither public nor known to all of the

targets of the investigation. Accordingly, there is good cause to seal these documents because

their premature disclosure may seriously jeopardize that investigation.

       23.     A search warrant may not be legally necessary to compel the investigative

technique described herein. Nevertheless, I hereby submit this warrant application out of an

abundance of caution.

                                                      Respectfully Submitted,


                                                      /s/ Amanda Young
                                                      Amanda Young, Special Agent
                                                      Federal Bureau of Investigation

       The affiant appeared before me by telephonic conference on this date pursuant to Fed. R.
Crim. P. 4.1 and affirmed under oath the content of this affidavit and application.



Honorable Andrea K. Johnstone
United States Magistrate Judge
District of New Hampshire
Dated: Jul 1, 2020




                                                 8
